DETAILED ACTION
	This office action is in response to the amendment filed on 25 July 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CPR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CPR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-1.jsp.
	
Claims 1, 3 and 11-13 of instant application U.S. Patent Application 17/173,738 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 3, 11-12 of U.S. Patent No. 10,956,111 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application claims are essentially covered by the limitations of the patent claims.

	Claim 2 of instant application U.S. Patent Application 17/173,738 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,111 B2, in view of Lundqvist et al (US 2010/0085382 A1).
	Regarding Claim 2, claim 1 of U.S. Patent No. 10,956,111 B2 teaches the information processing apparatus of claim 1, but does not explicitly disclose the first display part and the second display part have functions different from each other.
Nevertheless, Lundqvist teaches a first display part and a second display part have functions different from each other (Lundqvist: fig. 32, depicting a display comprising a plurality of application icons 3206; [0152]).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Lundqvist’s application GUI elements (where at least two of said GUI elements have different functions) with claim 1 of U.S. Patent No. 10,956,111 B2’s information processing apparatus, with the expected benefit of increasing the usability of the modified apparatus by allowing users to perform a plurality of functions.

	Claim 4 of instant application U.S. Patent Application 17/173,738 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,111 B2, in view of MacKinlay J.D. (US 2005/0083331 A1).
	Regarding Claim 4, claim 1 of U.S. Patent No. 10,956,111 B2 teaches the information processing apparatus of claim 1, but does not expressly disclose change the position of the first display part and the position of the second display part based on a moving direction of the display parts to be set to the region where the first display part is to be arranged.
	Nonetheless, MacKinlay teaches change a position of a first display part and a position of a second display part based on a moving direction of the display parts to be set to the region where the first display part is to be arranged (MacKinlay: fig. 17, showing display part/element 762 and display part/element 763 moved in the same direction away from seam 751 to display region 732).
	 Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine MacKinlay’ method with claim 1 of U.S. Patent No. 10,956,111 B2’s information processing apparatus to improve the visibility of displayed parts by moving them away from interrupting seams.
	
	Claims 5-7 of instant application U.S. Patent Application 17/173,738 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,111 B2, in view of Yoshida et al (US 2015/0067528 A1).
	Regarding Claim 5, claim 1 of U.S. Patent No. 10,956,111 B2 teaches the information processing apparatus of claim 1.
	Still, even though claim 1 of U.S. Patent No. 10,956,111 B2 does not appear to expressly teach,
Yoshida discloses a position of a first display part and a position of a second display part based on a degree of priority of a display part in a region where the first display part is to be arranged (Yoshida: fig. 6 (priority management table), fig. 7B, illustrating a display screen in which icons have been sorted; [0066-0067]).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yoshida’s left-to-right, top-to-bottom priority ordering of display parts with claim 1 of U.S. Patent 10,956,111 B2’s information processing apparatus in order to make it easier for users to understand which display parts have a higher priority since priority is dependent on where the first display part is arranged.
Regarding Claim 6, claim 1 of U.S. Patent No. 10,956,111 B2, in view of Yoshida, teaches the information processing apparatus of claim 5, and further Yoshida teaches a position of the display part in descending order of the degree of priority of the display part (Yoshida: fig. 6 (priority management table), fig. 7B, illustrating a display screen in which icons have been sorted; [0066-0067], disclosing that apparatus icons have a sorted priority order (e.g., left-to-right, top-to-bottom order)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Yoshida’s left-to-right, top-to-bottom priority ordering of display parts with claim 1 of U.S. Patent 10,956,111 B2’s, in view of Yoshida’s, information processing apparatus in order to make it easier for users to understand which display parts have a higher priority since priority is dependent on where the first display part is arranged.
Regarding Claim 7, claim 1 of U.S. Patent No. 10,956,111 B2, in view of Yoshida, teaches the information processing apparatus of claim 6, and in addition Yoshida also discloses raise the degree of priority of the display part for a display part positioned opposite to the moving direction to be set to the region where the first display part is to be arranged (Yoshida: fig. 6 (priority management table), fig. 7B, illustrating a display screen in which icons have been sorted; [0066-0067], disclosing that apparatus icons have a sorted priority order (e.g., left-to-right, top-to-bottom order); note, in situations where display parts are moved to the right for placement off of a seam, Yoshida’s priority ordering of display parts meets the above limitation, as recited).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yoshida’s left-to-right, top-to-bottom priority ordering of display parts with claim 1 of U.S. Patent 10,956,111 B2’s, in view of Yoshida’s, information processing apparatus in order to make it easier for users to understand which display parts have a higher priority since priority is dependent on where the first display part is arranged.

	Claim 8 of instant application U.S. Patent Application 17/173,738 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,111 B2, in view of Ogiso T. (US 2014/0195940 A1).
	Regarding Claim 8, claim 1 of U.S. Patent No. 10,956,111 B2 teaches the information processing apparatus of claim 1.
	Still, even though claim 1 of U.S. Patent No. 10,956,111 B2 does not appear to expressly teach,
Ogiso discloses in a case where a free space for changing a position of a display part is not secured in the region where the first display part is to be arranged, hide the display part that protrudes from the region or change a display form as a decompression button (Ogiso: fig. 6, illustrating a relationship between screen size (e.g., display region size) and GUI element length; [0075]).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ogiso’s reducing a size of a GUI element in a situation where needed free space is not available with claim 1 of U.S. Patent 10,956,111 B2’s information processing apparatus in order to maintain the visibility of display part(s) for users even in times when available display space has been decreased.

Claim 9 of instant application U.S. Patent Application 17/173,738 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,111 B2, in view of Okubo et al (US 2013/0305176 A1).
	Regarding Claim 8, claim 1 of U.S. Patent No. 10,956,111 B2 teaches the information processing apparatus of claim 1.
Still, even though claim 1 of U.S. Patent No. 10,956,111 B2 does not appear to expressly teach,
Okubo discloses in a case where a free space for changing the position of the display part is not secured in the region where the first display part is to be arranged, change a size of the region (Okubo: [0041], disclosing the adjustment of a display area to accommodate the display of UI elements; note, when the display area is too small or not proper for display of an element, said display area can be adapted to properly display said UI element(s)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Okubo’s changing of a size of region for proper display of a UI element with claim 1 of U.S. Patent 10,956,111 B2’s information processing apparatus comprising a changing unit in order to appropriately display said UI element(s) for users to use when interacting with the combined information processing apparatus.

	Claim 10 of instant application U.S. Patent Application 17/173,738 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,111 B2, in view of MacKinlay J.D. (US 2005/0083331 A1), and further in view of Tsuji et al (US 2002/0021296 A1).
Regarding Claim 10, claim 1 of U.S. Patent No. 10,956,111 B2 teaches the information processing apparatus of claim 1, but does not expressly disclose a changing unit does not execute the change in a case where the determination unit determines that the first display part is not arranged over the first displayable region of the first display apparatus and the second displayable region of the second display apparatus.
	Nevertheless, MacKinlay implicitly discloses the changing unit does not execute the change in a case where the first display part is not arranged over the first displayable region of the first display apparatus and the second displayable region of the second display apparatus (MacKinlay: fig. 4, illustrating a flowchart for managing seams; [0049-0059], disclosing seam-aware processing of content that is interrupted by a seam, [0080], elements interrupted by a seam are moved off the seam (note, by default, elements that are not interrupted by a seam are not arranged over a first displayable region and a second displayable region, and therefore do not need to be moved off the seam)), while
	Tsuji teaches determining that the first display part is not arranged over the first displayable region of the first display apparatus and the second displayable region of the second display apparatus (Tsuji: fig. 6; [0059], providing a brief  overview of fig. 6; note, a ‘determination unit’ is implied since said determination is made).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Tsuji’s determining that a first display part is not arranged over a first displayable region of a first display apparatus and a second displayable region of a second display apparatus with claim 1 of U.S. Patent No. 10,956,111 B2, modified by MacKinlay’s, information processing apparatus comprising a determination unit in order to save power by not executing the change whenever possible.

	Illustrated below is a summary of the mapping between claims of instant application U.S. Patent Application 17/173,738 and corresponding claims of U.S. Patent 10,956,111 B2 rejected on the grounds of nonstatutory double patenting as obvious variants thereof. Also note method and system claims are obvious variations.
17/173,738
1-13
10,956,111 B2
1,3,11,12

	Also, shown below is a mapping between the limitations of independent claim 1 of instant application U.S. Patent Application 17/173,738 and independent claim 1 of U.S. Patent 10,956,111 B2.
17/173,738 – Claim 1
10,956,111 B2 – Claim 1
An information processing apparatus configured to display a window including a plurality of display parts in each of a plurality of displayable regions, the information processing apparatus comprising:

An information processing apparatus configured to display a window including a plurality of display parts in each of a plurality of regions over a first displayable region of a first display apparatus and a second displayable region of a second display apparatus, the information processing apparatus comprising:
a memory storing a program; and
a memory storing a program; and
one or more processors which, by executing the program, function as:
one or more processors which, by executing the program, function as:
a determination unit configured to determine whether a first display part in the window is arranged over a first displayable region; and
a determination unit configured to determine whether a first display part in the window is arranged over the first displayable region of the first display apparatus and the second displayable region of the second display apparatus; and
a changing unit configured to change, by using a position of the first display part and a position of a second display part in a region where the first display part is to be arranged based on a result of the determination, the position of the first display part and the position of the second display part, such that at least part of the first display part is prevented from being arranged over the first displayable region and from overlapping the second display part, wherein the changing unit changes the position of the second display part, such that at least part of the second display part is prevented from being arranged over the first displayable region.
a changing unit configured to change, by using a position of the first display part and a position of a second display part in a region where the first display part is to be arranged based on a result of the determination, at least the position of the first display part and the position of the second display part, and a size of the first display part and a size of the second display part, such that the first display part and the second display part are prevented from being arranged over the first displayable region and the second displayable region, in a case where the determination unit determines that the first display part is arranged over the first displayable region and the second displayable region.


Claim Status
	Claims 1-13 are currently pending: 1-12 have been amended; and 13 is new.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 25 July 2022), with respect to the rejection of claims 1-12 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-12 and new claim 13.
	With respect to the double patenting rejection of claims 1-12, however, the examiner does not find Applicant’s arguments persuasive (see Response to Arguments). 
	In view of changes made to the Specification (e.g., change in title) in response to issues raised in a previous Office Action, the objection to the Specification is withdrawn.
	In view of changes made to claims 1, 7, 11 and 12 in response to issues raised in a previous Office Action, the objection to claims 1, 7, 11 and 12 is withdrawn.
	Further, in view of changes made to claims 1-12 and in view of Applicant’s arguments, claims 1-12 are no longer being interpreted under 35 USC §112(f).
Claim Objections
	Claims 11-12 are objected to because of the following informalities: claims 11 and 12 recite, “the determination unit determined … the changing unit changes” which should be “the determining 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, the limitation, “in a case where the determination unit determined that the first display part” is not complete, is not clear as to what is being claimed, and is therefore indefinite.
	For purposes of examination, however, said indefinite limitation will be interpreted as “in a case where the determination unit determines that the first display part is arranged over the first displayable region and the second displayable region” to match the limitation recited in claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1, 3-4 and 10-13 are rejected under U.S.C. 103 as being unpatentable over MacKinlay J.D. (US 2005/0083331 A1; MacKinlay), in view of Tsuji et al (US 2002/0021296 A1; Tsuji), and further in view of Ohtake H. (US 2012/0242685 A1; Ohtake).
RE Claim 1, MacKinlay discloses an information processing apparatus configured to display a window including a plurality of display parts in each of a plurality of displayable regions (MacKinlay: fig. 10, illustrating display parts in each of display regions 731 and 732; [0047], “In various exemplary embodiments according to this invention, application windows may span multiple displays”), the information processing apparatus comprising:
a memory storing a program; and one or more processors which, by executing the program (MacKinlay: fig. 8, illustrating an exemplary seam management system 100, comprising a ‘processor’ 30 and a ‘memory’ 20; [0119-0120], “Each of the circuits 10-70 of the seam manager or system 100 outlined above can be implemented as portions of a suitably programmed general-purpose computer ... the seam manager or system 100 and/or each of the various circuits discussed above can each be implemented as software routines ... executing on a programmed general purpose computer, a special purpose computer, a microprocessor or the like”; memory storing a program is implied), function as:
a determination unit configured to determine whether a first display part in the window is arranged over a first region (MacKinlay: figs. 16-17, illustrating a seam 751 (first region) separating a ‘first display’ 731 from a ‘second display’ 732 (second displayable region); [0079], disclosing a ‘node’ as a graphic element (first display part), [0093], ‘display layout adjustment’ circuit/routine designed to move interrupted image information off seams, [0108-0109], disclosing a portion of ‘node’ 762 (first display part) across ‘seam’ 751 and arranged over ‘first display’ 731 in fig. 16, and moving ‘node’ 762 off of ‘first display’ 731 and off of ‘seam’ 751; note, a ‘determination unit’ for determining if ‘node’ 762 is arranged over seam 751 is implied since ‘node’ is found to be interrupted by ‘first region’ 751 and is, then, moved off of seam 751); and
	 a changing unit configured to change, by using a position of the first display part in a region where the first display part is to be arranged based on a result of the determination, the position of the first display part, such that at least part of the first display part is prevented from being arranged over the first region (MacKinlay: [0093], ‘display layout adjustment’ circuit/routine designed to move interrupted image information off seams, [0108-0109], disclosing a portion of ‘node’ 762 (first display part) across ‘seam’ 751 and arranged over ‘first display’ 731 in fig. 16, and moving ‘node’ 762 off of ‘first display’ 731 and off of ‘seam’ 751; note, a ‘changing unit’ is implied since the position of MacKinlay’s ‘node’ 762 is changed/moved off of seam 751 and arranged in display 732),
	However, although MacKinlay suggests (see MacKinlay, fig. 16 showing ‘node’ 762 (first display part) in display region 732 (second displayable region), spanning seam 751 (first region), and in display region 731 (first displayable region)), but does not appear to expressly teach,
	Tsuji (in the same general field of endeavor) discloses determine whether a first display part is arranged over a first displayable region (Tsuji: fig. 6, illustrating a flow diagram for determining if a ‘display unit’ (first display part) is arranged over a gap separating a first displayable region from a second displayable region such that said ‘display unit’ is in the first displayable region and in the second displayable region; [0059], providing a brief  overview of fig. 6; please note, Tsuji discloses determining arrangement of ‘display unit’ in a vertical direction, but it is the examiner’s position that a person having ordinary skill in the art, may apply concepts already taught by Tsuji to determine if a first display part is arranged over a displayable region in a horizontal direction as well), and
change, by using a portion of a first display part in a region where the first display part is to be arranged based on a result of the determination, the position of the first display part, such that at least part of the first display part is prevented from being arranged over the first displayable region (Tsuji: fig. 6, illustrating a flow diagram for determining if a ‘display unit’ (first display part) is arranged over a gap separating a first displayable region from a second displayable region such that said ‘display unit’ is in the first displayable region and in the second displayable region – see especially ‘move the display unit to non-across position’ S14; [0059], providing a brief overview of fig. 6).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Tsuji’s (1) determining whether a ‘display unit’ is arranged over a first displayable region, and (2) changing, by using a portion of the ‘display unit’ in a region where the ‘display unit’ is to be arranged based on the determination, the position of the ‘display unit’, such that at least part of the ‘display unit’ is prevented from being arranged over the first displayable region with MacKinlay’s information processing apparatus comprising a window including a plurality of display parts in each of a plurality of displayable regions so the combined first display part, within the window, is prevented from being interrupted by a seam separating a first displayable region and a second displayable region, and is prevented from being arranged over the first displayable region. In addition, the motivation for combining Tsuji’s features with MacKinlay’s apparatus would have been to improve the readability and appearance of displayed information by moving information arranged over a first displayable region and spanning a seam/gap region to a second displayable region.
	Still, even though MacKinlay/Tsuji does not appear to expressly teach,
	Ohtake (in the same general field of endeavor) implicitly discloses change, by using a position of a first display part and a position of a second display part in a region where the first display part is to be arranged, the position of the first display part and the position of the second display part, so the first display part is prevented from overlapping the second display part, and wherein a changing unit changes the position of the second display part, such that at least part of the second display part is prevented from being arranged over the first displayable region (Ohtake: fig. 1A, illustrating rows (e.g., row 2 and row 5) where a second display part is adjacent to a first display part arranged over a first displayable region and a second displayable region, and fig. 1C, illustrating rows 2 and 5 where positions of the first display part and the second display part have been changed, such that at least part of the second display part is prevented from being arranged over the first displayable region and the first display part is also prevented from overlapping the second display part, fig. 2B, ‘left display’ 131 (first/second displayable region) and ‘right display’ 132 (first/second displayable region); [0038-0044], disclosing Ohtake’s method of dividing content in an effort to prevent display parts from being simultaneously displayed on a first displayable region and a second displayable region; note, a ‘changing unit’ is implied, and by preventing a first display part to overlap a second display part upon moving said first display part and said second display part, Ohtake implicitly uses a position of the first display part and a position of the second display part to change their respective positions).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Ohtake’s changing, by using positions of a first and second display part, the position of the first display part and the position of the second display part, such that the first display part is prevented from overlapping the second display part, and wherein a changing unit changes the position of the second display part, such that the second display part is prevented from being arranged over the first displayable region with MacKinlay/Tsuji’s information processing apparatus which changes a position of a first display part (in a region where the first display part is to be arranged) based on a determination so the combined MacKinlay/Tsuji/Ohtake apparatus has a changing unit configured to change, by using a position of the first display part and a position of a second display part in a region where the first display part is to be arranged based on a result of the determination, the position of the first display part and the position of the second display part, such that at least part of the first display part is prevented from being arranged over the first displayable region and from overlapping the second display part, wherein the changing unit changes the position of the second display part, such that at least part of the second display part is prevented from being arranged over the first displayable region. Additionally, the motivation for combining Ohtake’s elements with MacKinlay/Tsuji’s information processing apparatus would have been to improve the appearance of displayed information by moving information arranged over a first displayable region and spanning a seam/gap region to a second displayable region, while preventing the first display part from overlapping the second display part.
	RE Claim 3, MacKinlay/Tsuji/Ohtake discloses the information processing apparatus according to claim 1, and MacKinlay also teaches a first display apparatus configured to display the first displayable region, and a second display apparatus configured to display the second displayable region (MacKinlay: fig. 10, illustrating display parts in each of display regions 731 and 732 (display a window comprising display parts in each of a plurality of regions over a first displayable region of a first display apparatus and a second displayable region of a second display apparatus); [0095], “composite display 700 is comprised of first, second, third and fourth displays 731-734”, [0099], “First and second displays 731-732, each separated by a seam 751, are associated with a first view 1202 and a second view 1302”).
	RE Claim 4, MacKinlay/Tsuji/Ohtake teaches the information processing apparatus according to claim 1, and further MacKinlay discloses change the position of the first display part and the position of the second display part based on a moving direction of the display parts to be set to the region where the first display part is to be arranged (MacKinlay: fig. 17, showing display part/element 762 and display part/element 763 moved in the same direction away from seam 751 to display region 732).
	RE Claim 10, MacKinlay/Tsuji/Ohtake teaches the information processing apparatus according to claim 1, and MacKinlay implicitly discloses the changing unit does not execute the change in a case where the first display part is not arranged over the first displayable region of the first display apparatus and the second displayable region of the second display apparatus (MacKinlay: fig. 4, illustrating a flowchart for managing seams; [0049-0059], disclosing seam-aware processing of content that is interrupted by a seam, [0080], elements interrupted by a seam are moved off the seam (note, by default, elements that are not interrupted by a seam are not arranged over a first displayable region and a second displayable region, and therefore do not need to be moved off the seam)), while
	Tsuji teaches determining that the first display part is not arranged over the first displayable region of the first display apparatus and the second displayable region of the second display apparatus (Tsuji: fig. 6; [0059], providing a brief  overview of fig. 6; note, a ‘determination unit’ is implied since said determination is made).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Tsuji’s determining that a first display part is not arranged over a first displayable region of a first display apparatus and a second displayable region of a second display apparatus with MacKinlay/Tsuji/Ohtake’s information processing apparatus comprising a determination unit in order to save power by not executing the change whenever possible.
	RE Claim 11, MacKinlay discloses an information processing method of displaying a window including a plurality of display parts in each of a plurality of displayable regions (MacKinlay: fig. 10, illustrating display parts in each of display regions 731 and 732; title, ‘systems and methods for managing seams’, [0047], “In various exemplary embodiments according to this invention, application windows may span multiple displays”), the information processing method comprising: determining whether a first display part in the window is arranged over a first region (MacKinlay: figs. 16-17, illustrating a seam 751 (first region) separating a ‘first display’ 731  from a ‘second display’ 732 (second displayable region); [0079], disclosing a ‘node’ as a graphic element (first display part), [0093], ‘display layout adjustment’ circuit/routine designed to move interrupted image information off seams, [0108-0109], disclosing a portion of ‘node’ 762 (first display part) across ‘seam’ 751 and arranged over ‘first display’ 731 in fig. 16, and moving ‘node’ 762 off of ‘first display’ 731 and off of ‘seam’ 751; note, determining if ‘node’ 762 is arranged over seam 751 is implied since ‘node’ is found to be interrupted by ‘first region’ 751 and is, then, moved off of seam 751); and
	changing, by using a position of the first display part in a region where the first display part is to be arranged based on a result of the determination, the position of the first display part, such that at least part of the first display part is prevented from being arranged over the first region (MacKinlay: [0093], ‘display layout adjustment’ circuit/routine designed to move interrupted image information off seams, [0108-0109], disclosing a portion of ‘node’ 762 (first display part) across ‘seam’ 751 and arranged over ‘first display’ 731 in fig. 16, and moving ‘node’ 762 off of ‘first display’ 731 and off of ‘seam’ 751; note, changing is implied since the position of MacKinlay’s ‘node’ 762 is changed/moved off of seam 751 and arranged in display 732),
	Yet, although MacKinlay suggests (see MacKinlay, fig. 16 showing ‘node’ 762 (first display part) in display region 732 (second displayable region), spanning seam 751 (first region), and in display region 731 (first displayable region)), but does not appear to expressly teach,
	Tsuji (in the same general field of endeavor) discloses determine whether a first display part is arranged over a first displayable region (Tsuji: fig. 6, illustrating a flow diagram for determining if a ‘display unit’ (first display part) is arranged over a gap separating a first displayable region from a second displayable region such that said ‘display unit’ is in the first displayable region and in the second displayable region; [0059], providing a brief  overview of fig. 6; please note, Tsuji discloses determining arrangement of ‘display unit’ in a vertical direction, but it is the examiner’s position that a person having ordinary skill in the art, may apply concepts already taught by Tsuji to determine if a first display part is arranged over a displayable region in a horizontal direction as well), and
changing, by using a portion of a first display part in a region where the first display part is to be arranged based on a result of the determination, the position of the first display part, such that at least part of the first display part is prevented from being arranged over the first displayable region, in a case where the determination unit determined that the first display part [is arranged over the first displayable region and the second displayable region] (Tsuji: fig. 6, illustrating a flow diagram for determining if a ‘display unit’ (first display part) is arranged over a gap separating a first displayable region from a second displayable region such that said ‘display unit’ is in the first displayable region and in the second displayable region – see especially ‘move the display unit to non-across position’ S14; [0059], providing a brief overview of fig. 6).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Tsuji’s (1) determining whether a ‘display unit’ is arranged over a first displayable region, and (2) changing, by using a portion of the ‘display unit’ in a region where the ‘display unit’ is to be arranged based on the determination, the position of the ‘display unit’, such that at least part of the ‘display unit’ is prevented from being arranged over the first displayable region with MacKinlay’s information processing apparatus comprising a window including a plurality of display parts in each of a plurality of displayable regions so the combined first display part, within the window, is prevented from being interrupted by a seam separating a first displayable region and a second displayable region, and is prevented from being arranged over the first displayable region, in a case where the determination unit determined that the first display part [is arranged over the first displayable region and the second displayable region]. The motivation, further, for combining Tsuji’s features with MacKinlay’s apparatus would have been to improve the readability and appearance of displayed information by moving information arranged over a first displayable region and spanning a seam/gap region to a second displayable region.
	Additionally, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
	RE Claim 12, MacKinlay discloses a non-transitory computer-readable storage medium storing a computer program that causes a computer to execute an information processing method of displaying a window including a plurality of display parts in each of a plurality of displayable regions (fig. 8, illustrating an exemplary seam management system 100, comprising a ‘processor’ 30 and a ‘memory’ 20 (storage medium), fig. 10, illustrating display parts in each of display regions 731 and 732 (display a window comprising display parts in each of a plurality of regions over a first displayable region and a second displayable region); [0047], “In various exemplary embodiments according to this invention, application windows may span multiple displays” (displaying a window across displays), [0119-0120], “Each of the circuits 10-70 of the seam manager or system 100 outlined above can be implemented as portions of a suitably programmed general-purpose computer ... the seam manager or system 100 and/or each of the various circuits discussed above can each be implemented as software routines ... executing on a programmed general purpose computer, a special purpose computer, a microprocessor or the like” (memory storing a program executed by a processor is implied)).
Further, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 11 and are, therefore, rejected under the same rationale.
RE Claim 13, MacKinlay/Tsuji/Ohtake teaches the information processing apparatus according to claim 1, and Tsuji also discloses a determination unit is configured to determine whether the first display part in the window is arranged over the first displayable region and the second displayable region (Tsuji: fig. 6, illustrating a flow diagram for determining if a ‘display unit’ (first display part) is arranged over a gap separating a first displayable region from a second displayable region such that said ‘display unit’ is in the first displayable region and in the second displayable region (‘determination unit’ is implied); [0059], providing a brief  overview of fig. 6; please note, Tsuji discloses determining arrangement of ‘display unit’ in a vertical direction, but it is the examiner’s position that a person having ordinary skill in the art, may apply concepts already taught by Tsuji to determine if a first display part is arranged over a displayable region in a horizontal direction as well).
	Also, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 1 (e.g., changing unit) and claim 11 (e.g., changing position of the first display part and the position of the second display part … in a case where the determination unit determines that the first display part is arranged over the first displayable region and the second displayable region) and are, therefore, rejected under the same rationale.

Claim 2 is rejected under U.S.C. 103 as being unpatentable over MacKinlay, in view of Tsuji and Ohtake, and further in view of Lundqvist et al (US 2010/0085382 A1; Lundqvist).
RE Claim 2, MacKinlay/Tsuji/Ohtake teaches the information processing apparatus according to claim 1.
Yet, even though MacKinlay/Tsuji/Ohtake fails to explicitly disclose,
Lundqvist teaches a first display part and a second display part have functions different from each other (Lundqvist: fig. 32, depicting a display comprising a plurality of application icons 3206; [0152], “The upper display surface further includes multiple application icons, such as the representative application icon 3206. The application icons may be responsive to user input via a touch sensitive surface at the display surface”).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Lundqvist’s application GUI elements (where at least two of said GUI elements have different functions) with MacKinlay/Tsuji/Ohtake’s information processing apparatus, with the expected benefit of increasing the usability of the modified apparatus by allowing users to perform a plurality of functions.

Claims 5-7 are rejected under U.S.C. 103 as being unpatentable over MacKinlay, in view of Tsuji and Ohtake, and further in view of Yoshida et al (US 2015/0067528 A1; Yoshida).
RE Claim 5, MacKinlay/Tsuji/Ohtake discloses the information processing apparatus according to claim 1, and although MacKinlay/Tsuji/Ohtake does not appear to explicitly teach,
Yoshida (in the field of control methods for remote control systems) discloses a position of a first display part and a position of a second display part based on a degree of priority of a display part in a region where the first display part is to be arranged (Yoshida: fig. 6 (priority management table), fig. 7B, illustrating a display screen in which icons have been sorted; [0066-0067], disclosing that apparatus icons have a sorted priority order (e.g., left-to-right, top-to-bottom order)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Yoshida’s left-to-right, top-to-bottom priority ordering of display parts with MacKinlay/Tsuji/Ohtake’s information processing apparatus comprising a changing unit configured to change positions of a first display part and a second display part so the combined MacKinlay/Tsuji/Ohtake/Yoshida information processing apparatus changes positions of the first display part and the second display part based on a degree of priority of a display part in the region where the first display part is to be arranged. Further, the motivation for combining Yoshida’s position of a first display part and a position of a second display part based on a degree of priority in a region with MacKinlay/Tsuji/Ohtake’s information processing apparatus would have been to make it easier for users to understand which display parts have a higher priority since priority is dependent on where the first display part is arranged.
RE Claim 6, MacKinlay/Tsuji/Ohtake/Yoshida teaches the information processing apparatus according to claim 5, and Yoshida also discloses a position of the display part in descending order of the degree of priority of the display part (Yoshida: fig. 6 (priority management table), fig. 7B, illustrating a display screen in which icons have been sorted; [0066-0067], disclosing that apparatus icons have a sorted priority order (e.g., left-to-right, top-to-bottom order)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Yoshida’s left-to-right, top-to-bottom priority ordering of display parts with MacKinlay/Tsuji/Ohtake/Yoshida’s information processing apparatus comprising a changing unit configured to change a position of a display part so the combined MacKinlay/Tsuji/Ohtake/Yoshida information processing apparatus changes a position of the display part in descending order of the degree of priority of the display part. Further, the motivation for combining Yoshida’s left-to-right, top-to-bottom priority ordering of display parts with MacKinlay/Tsuji/Ohtake/Yoshida’s information processing apparatus would have been to make it easier for users to understand which display parts have a higher priority since priority is dependent on where the first display part is arranged.
	RE Claim 7, MacKinlay/Tsuji/Ohtake/Yoshida discloses the information processing apparatus according to claim 6, and in addition Yoshida teaches raise the degree of priority of the display part for a display part positioned opposite to a moving direction to be set to the region where the first display part is to be arranged (Yoshida: fig. 6 (priority management table), fig. 7B, illustrating a display screen in which icons have been sorted; [0066-0067], disclosing that apparatus icons have a sorted priority order (e.g., left-to-right, top-to-bottom order); note, in situations where display parts are moved to the right for placement off of a seam, Yoshida’s priority ordering of display parts meets the above limitation, as recited).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Yoshida’s left-to-right, top-to-bottom priority ordering of display parts with MacKinlay/Tsuji/Ohtake/Yoshida’s information processing apparatus comprising a changing unit configured to change a position of a display part so the combined MacKinlay, modified by Tsuji/Ohtake/Yoshida, information processing apparatus raises the degree of priority of the display part for a display part positioned opposite to the moving direction to be set to the region where the first display part is to be arranged. Additionally, the motivation for combining Yoshida’s left-to-right, top-to-bottom priority ordering of icons with MacKinlay’s, modified by Tsuji/Ohtake/Yoshida’s, information processing apparatus would have been to make it easier for users to understand which display parts have a higher priority since priority is dependent on where the first display part is arranged.
	
	Claim 8 is rejected under U.S.C. 103 as being unpatentable over MacKinlay, in view of Tsuji and Ohtake, and further in view of Ogiso T. (US 2014/0195940 A1; Ogiso).
RE Claim 8, MacKinlay/Tsuji/Ohtake teaches the information processing apparatus according to claim 1, and although MacKinlay/Tsuji/Ohtake does not appear to expressly disclose,
Ogiso (in the field of information processing techniques) teaches in a case where a free space for changing a position of a display part is not secured in the region where the first display part is to be arranged, hide the display part that protrudes from the region or change a display form as a decompression button (Ogiso: fig. 6, illustrating a relationship between screen size (e.g., display region size) and GUI element length; [0075], disclosing a reduction in the size of a GUI (e.g. includes a GUI element) when a screen size/display region is reduced in size).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Ogiso’s reducing a size of a GUI element in a situation where needed free space is not available with MacKinlay/Tsuji/Ohtake’s information processing apparatus in order to maintain the visibility of display part(s) for users even in times when available display space has been decreased.

Claim 9 is rejected under U.S.C. 103 as being unpatentable over MacKinlay, in view of Tsuji and Ohtake, and further in view of Okubo et al (US 2013/0305176 A1; Okubo).
RE Claim 9, MacKinlay/Tsuji/Ohtake discloses the information processing apparatus according to claim 1.
However, even though MacKinlay/Tsuji/Ohtake fails to expressly teach,
Okubo (in the field of user interface (UI) creation support systems) discloses in a case where a free space for changing the position of the display part is not secured in the region where the first display part is to be arranged, change a size of the region (Okubo: [0041], disclosing the adjustment of a display area to accommodate the display of UI elements; note, when the display area is too small or not proper for display of an element, said display area can be adapted to properly display said UI element(s)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Okubo’s changing of a size of region for proper display of a UI element with MacKinlay/Tsuji/Ohtake’s information processing apparatus comprising a changing unit in order to appropriately display said UI element(s) for users to use when interacting with the combined information processing apparatus.	
Response to Arguments
Applicant’s arguments with respect to the pending claims rejected under 35 USC §103 have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Tsuji and Ohtake, in combination with previously cited prior art, are now relied upon for amended limitations.
With respect to Applicant’s arguments concerning the double patenting rejection of claims 1-12 over claims 1, 3 and 11-12 of U.S. Patent No. 10,956,111 B2, variably in view of the prior art of record for this instant application, have been fully considered, but they are not persuasive.
 	Thus, in view of arguments presented by Applicants, the Examiner will respond with the following rebuttal arguments.
	Issue: Double Patenting Rejection of claims 1-12 over U.S. Patent No. 10,956,111 B2.
	Regarding the double patenting rejection, Applicants argue, “Applicant respectfully submits that at least some aspects of the aforementioned features of the present invention recited in independent Claims 1, 11, and 12 are not recited or claimed in any of MIZOBE, LUNDQVIST, MACKINLAY, YOSHIDA, OGISO, and/or OKUBO”, where, “[i]n particular, according to the present invention recited in independent Claims of MIZOBE, LUNDQVIST, MACKINLAY, YOSHIDA, OGISO, and/or OKUBO does not include a determination unit configured to determine whether a first display part in the window is arranged over a first displayable region; and a changing unit configured to change, by using a position of the first display part and a position of a second display part in a region where the first display part is to be arranged based on a result of the determination, the position of the first display part and the position of the second display part, such that at least part of the first display part is prevented from being arranged over the first displayable region and from overlapping the second display part, wherein the changing unit changes the position of the second display part, such that at least part of the second display part is prevented from being arranged over the first displayable region.”
	“Accordingly”, Applicants continue, “the Examiner has failed to establish an adequate evidentiary basis to support a nonstatutory obviousness-type double patenting rejection of independent Claims 1, 11, and 12 over MIZOBE, LUNDQVIST, MACKINLAY, YOSHIDA, OGISO, and/or OKUBO and that the rejection of independent Claims 1, 11, and 12 is improper and should be withdrawn”.
In response to Applicant's arguments, the arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Therefore, the examiner is not persuaded by Applicants’ arguments, and the double patenting rejection of claims 1-12 is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611